Title: To George Washington from Edmund Randolph, 24 July 1793
From: Randolph, Edmund
To: Washington, George



[Philadelphia] Wednesday [24 July 1793]

Mr Randolph has the honor of returning to the President Colo. Smith’s letter. Mr R. begs leave to suggest, whether it may not be proper to add to the instruction, to be given to Mr Jefferson concerning Mr Genet’s conduct, that he should state the verbal conversations with him, which respected the granting of commissions within the U.S., and the order, that the privateers, so commissioned, should quit the ports of the U.S.
